

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of August 22, 2007 (the “Agreement”), is by
and between Neuro-Hitech, Inc., a Delaware corporation (the “Company”) and Gary
Shearman (“Executive”). The Company and Executive will be referred to
collectively as the “Parties” and may each be referred to individually as a
“Party”.


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its shareholders to employ
Executive as Chief Executive Officer and President and Executive desires to be
employed in such capacity;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and adequacy of which are acknowledged, the parties agree as
follows:


1. Acceptance of Employment. Subject to the terms and conditions set forth
below, the Company agrees to employ Executive and Executive accepts such
employment.


2. Term. The period of employment and term of this Agreement will be from August
27, 2007 through August 27, 2011, unless further extended or sooner terminated
as hereinafter set forth (the “Term”).


3. Position and Duties. Executive shall serve as Chief Executive Officer and
President of the Company and will perform such duties as are commensurate with
those positions, and such other reasonably related duties consistent with such
position that are assigned to Executive by the Board. Subject to reasonable
business travel requirements, Executive shall generally perform his duties from
the Company’ general and administrative offices and shall not be required by the
Company to be personally based or transferred anywhere other than the
Philadelphia metropolitan areas, without Executive’s prior written consent.
Executive will perform his duties in a professional and competent manner.
Executive shall devote all of his working time and attention and his reasonable
best efforts and skills to the business and affairs of the Company, except
(i) with respect to incidental business activities, including consulting
engagements which Executive has undertaken prior to the date hereof, which have
been generally described to the Board and which Executive will complete as soon
as reasonably possible, up to two non-executive outside directorships, and civic
and charitable activities, which shall be fully disclosed to the Board prior to
engaging in such activities and which, in the determination of the Board, do not
cause a conflict of interest or interfere with Executive’s performance of his
duties under this Agreement; and (ii) as otherwise approved by the Board.


During the Term, the Company shall nominate and take such action as may be
necessary or appropriate to seek stockholder election of Executive to the Board.
Executive agrees to resign from the Board in connection with, and effective
upon, termination of his employment with the Company, unless specifically
requested by the Board in writing to complete his term.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Base Salary and Incentives.


(a) Base Salary. During the Term, the Company will pay Executive a base salary
at the rate of $450,000 per annum, less customary withholdings and deductions
(the “Base Salary”) payable in accordance with the payroll procedures for the
Company’s salaried employees in effect during the Term.


(b) Bonuses. In addition to the Base Salary, Executive shall be eligible to
receive an annual cash bonus of up to 50% of Base Salary (the “Target Bonus”) in
such amount as shall be determined by the Compensation Committee of the Board
following Executive’s achievement of performance objectives determined by the
Compensation Committee. The performance objectives shall be established by the
Compensation Committee and Executive at the beginning of each fiscal year and
the achievement of such goals reviewed at the beginning of the ensuing fiscal
year. Payment of the bonus shall be made at such time as determined by the
Compensation Committee; provided, however, that such bonus must be paid on or
before January 31 immediately following the end of the fiscal year for which
such bonus is payable.


(c) Stock Options. To induce Executive to enter into this Agreement, the Company
hereby grants to Executive stock options (the “Stock Options”) in the Company
upon the terms and conditions set forth on Appendix 1 hereto and in accordance
with the terms of the Company’s 2006 Incentive Stock Plan, as amended from
time-to-time (the “Plan”).


(d) Annual Incentive Award Opportunity. Executive shall be eligible to receive
additional grants of Stock Options to purchase up to 66,667 shares of Common
Stock on each anniversary of the commencement of the Term. Actual awards will be
based on the achievement of specified performance objectives, as determined by
the Compensation Committee of the Board.


5. Benefits. During the Term, Executive will be eligible for the following
benefits in connection with his employment (collectively, the “Benefits”):
 
(a) Retirement Benefits. Executive will be eligible to participate in the
Company’s 401(k) Plan in accordance with the terms of that plan, as they may be
amended from time-to-time by the Company.


(b)  Other Fringe Benefits. In addition to any other benefits specifically set
forth herein, Executive shall be eligible to participate in all employee benefit
plans and programs offered by the Company to its senior executives generally, in
accordance with the terms of those plans and programs (collectively, the “Fringe
Benefits”), as the Fringe Benefits may be amended or terminated from
time-to-time by the Company.


(c) Business and Travel Expenses. Executive shall be entitled to reimbursement
of all reasonable and necessary business-related expenses he incurs in
performing his duties, in accordance with and to the extent permitted by the
Company’s policies in effect from time to time.


 
2

--------------------------------------------------------------------------------

 
(d) Indemnification. Executive shall be entitled to such indemnification rights
as are set forth in the Indemnification Agreement, a copy of which is attached
hereto and incorporated by reference as Appendix 2.


6. Termination of Employment and Effect of Termination.


(a) By Company for Death. Executive’s employment hereunder shall terminate upon
his death, in which event the Company shall have no further obligation to
Executive or his estate other than the payment of accrued and/or vested but
unpaid Base Salary, accrued and/or vested but unpaid bonuses, vacation pay and
other Benefits as of the termination date, unless otherwise required by law, the
Plan or employee benefit plan documents. Notwithstanding anything to the
contrary herein or in the Plan, as may be amended from time to time, the Options
shall be transferred after Executive’s death to the persons entitled thereto
under his will or the laws of descent and distribution and the legal
representative of the estate or the legatee of the Executive under the will of
the Executive may exercise the Options, to the extent exercisable at Executive’s
death, for a period of one (1) year after the date of such death or until the
expiration of the stated term of such Options, whichever period is shorter.


(b) By Company for Disability. If Executive incurs a Disability and such
Disability continues for a period of six (6) consecutive months, then the
Company may, to the extent permitted by applicable law, terminate Executive’s
employment upon written notice to Executive, in which event the Company shall
have no further obligation to Executive other than the payment of accrued and/or
vested but unpaid Base Salary, accrued and/or vested but unpaid bonuses,
vacation pay and other Benefits as of the termination date, unless otherwise
required by law, the Plan or employee benefit plan documents. For the purposes
of this Agreement, a “Disability” means a physical or mental impairment that
substantially limits a major life activity and that precludes Executive from
performing all of the essential functions of his position, with or without
reasonable accommodation, as such applicable terms are defined by the federal
Americans with Disabilities Act, as it may be amended from time-to-time.


(c) By Executive for Good Reason. Executive may terminate his employment
hereunder for Good Reason after giving at least 30 days’ notice to the Company.
The date of such termination must be no more than 90 days from the date of the
occurrence giving rise to the Good Reason. For purposes of this Agreement, Good
Reason means that, without Executive’s prior written consent: (i) the Company
relocates its general and administrative offices or Executive’s place of
employment to an area other than the Philadelphia Standard Metropolitan
Statistical Area; (ii) Executive is assigned duties substantially inconsistent
with his responsibilities as described in Section 3 of this Agreement or a
substantial adverse alteration is made to the nature or status of such
responsibilities; (iii) Executive’s title is diminished; (iv) the Company
reduces Executive’s Base Salary as in effect on the date hereof; or (v) any
material reduction in Benefits provided to Executive pursuant to Sections 4 and
5 of this Agreement, other than in connection with a reduction in benefits
generally applicable to senior executives of the Company. In the event that
Executive elects to terminate this Agreement for Good Reason, Executive shall be
entitled to: (aa) payment of accrued and/or vested but unpaid Base Salary,
accrued and/or vested but unpaid bonuses, vacation pay and other Benefits as of
the termination date, unless otherwise required by law, the Plan or employee
benefit plan documents; (bb) payment of one year of Base Salary at the rate in
effect as of the date of termination in installments in accordance with the
Company’s payroll practices in effect at the time; (cc) continuation of Fringe
Benefits for one year after the date of termination; and (dd) all of the
Executive’s Outstanding Options shall become immediately vested and exercisable
in full. In the event the Company’s Fringe Benefit plans do not permit continued
participation by Executive after his termination, then Executive will instead be
entitled to a lump sum payment from the Company of the expected cost to
Executive to purchase and continue all such Fringe Benefit programs, as an
individual or family policyholder, grossed up for all local, state and Federal
taxes at the maximum tax rates. Executive’s entitlement to the Base Salary
described in (bb) and the Fringe Benefits described in (cc) is conditional on
his execution of a Severance Agreement and General Release in substantially the
same form attached hereto as Appendix 3. The Company agrees to provide to
Executive within ten (10) days of termination the Severance Agreement and
General Release for execution.


 
3

--------------------------------------------------------------------------------

 
  (d) By Executive without Good Reason. Executive may terminate this Agreement
without Good Reason upon ninety (90) days’ prior written notice to the Company.
In the event Executive’s employment is terminated pursuant to this Section 6(d),
the Company may in its discretion relieve Executive of his duties and provide
him with Base Salary and Benefits through the date of termination. In the event
Executive terminates his employment without Good Reason, Executive shall be
entitled to payment of accrued and/or vested but unpaid Base Salary, vacation
pay and other Benefits as of the termination date, unless otherwise required by
law or employee benefit plan documents.


(e) By Company for Cause. The Board may terminate this Agreement for Cause upon
written notice to Executive. “Cause” shall be defined as: (i) the commission of
a felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company or any of
its affiliates or any of their customers or suppliers; (ii) substantial failure
on the part of Executive in his performance of the duties of the office held by
him as reasonably directed by the Board (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness), after notice to
Executive and a reasonable opportunity to cure; (iii) gross negligence or
willful misconduct by Executive with respect to the Company or any of its
affiliates (including, without limitation, disparagement that adversely affects
the reputation of the Company or any of its affiliates); or (iv) any material
breach by Executive of Sections 3, 7 or 8 of this Agreement. For purposes of
this Agreement, an act, or failure to act, on the Executive’s part shall be
considered “gross negligence” or “willful misconduct” only if done, or omitted,
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company and its affiliates. The
Executive’s employment shall not be deemed to have been terminated for “Cause”
unless the Company shall have given or delivered to the Executive (A) reasonable
notice setting forth the reasons for the Company’s intention to terminate the
Executive’s employment for “Cause”; (B) a reasonable opportunity, at any time
during the 30 day period after the Executive’s receipt of such notice, for the
Executive, together with his counsel, to be heard before the Board; and (C) a
notice of termination stating that, in the good faith opinion of not less than a
majority of the entire membership of the Board, the Executive was guilty of the
conduct set forth in clauses (i), (ii), (iii) or (iv) of the first sentence of
this Section 6(e).


 
4

--------------------------------------------------------------------------------

 
In the event Executive is terminated for Cause, the Company’ only obligation to
Executive will be the payment of accrued and/or vested but unpaid Base Salary,
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or employee benefit plan documents.


(f) By the Company for Other than Cause. The Board may terminate this Agreement
for reasons other than Cause after giving at least ninety (90) days’ prior
written notice of such termination to Executive. In the event the Company
terminates Executive pursuant to this Section 6(f), Executive shall be entitled
to: (aa) payment of accrued and/or vested but unpaid Base Salary, vacation pay
and other Benefits as of the termination date, unless otherwise required by law
or plan documents; (bb) payment of one year of Base Salary at the rate in effect
as of the date of termination in installments in accordance with the Company’s
payroll practices in effect at the time; (cc) continuation of Fringe Benefits
for one year after the date of termination; and (dd) all of the Executive’s
Outstanding Options shall become immediately vested and exercisable in full. In
the event the Company’s Fringe Benefit plans do not permit continued
participation by Executive after his termination, then Executive will instead be
entitled to a lump sum payment from the Company of the expected cost to
Executive to purchase and continue all such Fringe Benefit programs, as an
individual or family policyholder, grossed up for all local, state and Federal
taxes at the maximum tax rates. Executive’s entitlement to the Base Salary
described in (bb) and the Fringe Benefits described in (cc) is conditional on
his execution of a Severance Agreement and General Release in substantially the
same form attached hereto as Appendix. The Company agrees to provide to
Executive within ten (10) days of termination the Severance Agreement and
General Release for execution.


(g) Termination Following a Change in Control. If the Executive’s employment is
terminated by the Company during the Protection Period (as defined below) other
than for Cause, Disability or as a result of the Executive’s death, or if the
Executive terminates his employment during the Protection Period for Good
Reason, the Company shall, subject to Section 7 of this Agreement, provide
Executive with the following within ten (10) days of the effective date of the
Severance Agreement and General Release described below (the “Effective Date”)
unless otherwise indicated below:
 
(i) the Executive’s Base Salary and vacation pay (for vacation not taken)
accrued but unpaid through the date of termination of employment;


(ii) a lump sum severance payment in an amount equal to the product of 2 times
the Base Salary at the rate in effect as of the date of termination and 2 times
the Target Bonus then in effect as of the date of termination; 


(iii) the Company shall provide continuation of Fringe Benefits for two years
after the date of termination. In the event the Company’s Fringe Benefit plans
do not permit continued participation by Executive after his termination, then
Executive will instead be entitled to a lump sum payment from the Company of the
expected cost to Executive to purchase and continue all such Fringe Benefit
programs, as an individual or family policyholder, grossed up for all local,
state and Federal taxes at the maximum tax rate; and


 
5

--------------------------------------------------------------------------------

 
(iv) all of the Executive’s Outstanding Options shall become immediately vested
and exercisable in full.


Executive’s entitlement to the foregoing benefits described in (g) is
conditional on his execution of a Severance Agreement and General Release in
substantially the same form as is attached hereto as Appendix 3. The Company
agrees to provide to Executive within ten (10) days of termination the Severance
Agreement and General Release for execution.


For the purposes of this Section 6(g) and Section 6(h) of this Agreement, the
following terms are defined below:
 
“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirements; provided that, without limitation, a Change in Control shall be
deemed to have occurred if (i) any person (as such term is used in section 13(d)
and 14(d) of the Exchange Act) is or becomes beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the
Company’s then outstanding securities; or (ii) during any period of two
consecutive years, the following persons (the “Continuing Directors”) cease for
any reason to constitute a majority of the Board: individuals who at the
beginning of such period constitute the Board and new directors each of whose
election to the Board or nomination for election to the Board by the Company’s
security holders was approved by a vote of at least two thirds of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved; or (iii)
the securityholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
before the merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of such surviving
entity) a majority of the voting securities of the Company or of such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
security holders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of its assets.


The “Change in Control Date” shall be any date during the term of this Agreement
on which a Change in Control occurs. Notwithstanding any contrary provision in
this Agreement, if the Executive’s employment or status as an elected or
appointed officer with the Company is terminated by the Company within six
months before the date on which a Change in Control occurs, and it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated or intended to effect a Change in Control
or (ii) otherwise arose in connection with or anticipation of a Change in
Control, then for the purposes of this Agreement the “Change in Control Date”
shall mean the date immediately before the date of such termination.


“Good Reason” means:
 
(i) the assignment to the Executive within the Protection Period of any duties
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements, authority, duties, or
responsibilities) or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action that is not taken in bad faith
and is remedied by the Company promptly after receipt of notice given by the
Executive;


 
6

--------------------------------------------------------------------------------

 
(ii) a reduction by the Company in the Executive’s Base Salary in effect
immediately before the beginning of the Protection Period or as increased from
time to time after the beginning of the Protection Period;


(iii) a failure by the Company to maintain plans providing Benefits at least as
beneficial as those provided by any benefit or compensation plan (including,
without limitation, any incentive compensation plan, bonus plan, or program,
retirement, pension or savings plan, life insurance plan, health and dental
plan, or disability plan) in which the Executive is participating immediately
before the beginning of the Protection Period or any action taken by the Company
that would adversely affect the Executive’s participation in, or reduce the
Executive’s opportunity to benefit under, any of such plans or deprive the
Executive of any material fringe benefit enjoyed by him immediately before the
beginning of the Protection Period; provided, however, that a reduction in
benefits under the Company’ tax qualified retirement, pension, or savings plans
or its life insurance plan, health and dental plan, disability plans, or other
insurance plans, which reduction applies generally to participants in the plans
and has a de minimis effect on the Executive shall not constitute “Good Reason”
for termination by the Executive;


(iv) the Company requiring the Executive, without the Executive’s written
consent, to be based at any office or location in excess of 25 miles from his
office location immediately before the beginning of the Protection Period,
except for travel reasonably required in the performance of the Executive’s
responsibilities;


(v) any purported termination by the Company of the Executive’s employment for
Cause otherwise than as provided in Section 6(e) of this Agreement; or


(vi) any failure by the Company to obtain the assumption of the obligations
contained in this Agreement by any successor as contemplated in Section 9(c) of
this Agreement.


“Protection Period” means the period beginning on the Change in Control Date and
ending on the last day of the 24th calendar month following the Change in
Control Date.


 
7

--------------------------------------------------------------------------------

 
(h)  Adjustment in Benefits. In the event that Executive becomes entitled to the
payments and benefits described in this Section 6 (together with any other
benefits to which Executive is entitled hereunder following a termination
entitling Executive to the payments and benefits of this Section 6, the
“Severance Benefits”), if (x) the Severance Benefits equal or exceed 110% of
three times Executive’s “base amount” determined for purposes of Section 280G of
the Code, the Company shall pay to Executive an additional amount (the “Gross-Up
Payment”) equal to the sum of any excise tax imposed under Section 280G of the
Code (“Excise Tax”) on Executive by reason of receiving the Severance Benefits
plus the amount necessary to place Executive in the same after-tax position
(taking into account any and all applicable federal, state and local excise,
income and other taxes on the Gross-Up Payment) as if no Excise Tax had been
imposed on the Severance Benefits and no Gross-Up Payment had been made to
Executive, and if (y) the Severance Benefits are less than 110% of three times
Executive’s “base amount” determined for purposes of Section 280G of the Code,
the Severance Benefits shall be limited to no more than 2.99 times Executive’s
“base amount” determined for purposes of Section 280G of the Code. For purposes
of determining whether any of the Severance Benefits will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received or to be received by Executive in connection with a Change in Control
or Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change in control or any person affiliated with
the Company or such person) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the Company’
independent auditors and reasonably acceptable to Executive such other payments
or benefits (in whole or in part) do not constitute parachute payments,
including without limitation by reason of Section 280G(b)(4)(A) of the Code, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code in excess of the Base Amount as defined in Section
280G(b)(3) of the Code allocable to such reasonable compensation, or are
otherwise not subject to the Excise Tax, (ii) the amount of the Severance
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (a) the total amount of the Severance Benefits or (b) the amount
of excess parachute payments within the meaning of Section 280G(b)(1) of the
Code (after applying clause (i) above), and (iii) the value of all non-cash
benefits or any deferred payment or benefit shall be determined by the Company’
independent auditors in accordance with the principles of Section 280G(d)(3) and
(4) of the Code. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of his residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder in the computation of the Gross-Up Payment, Executive shall
repay to the Company (without interest), at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable the Excise tax and federal, state and local income and
employment tax imposed on the portion of the Gross-Up Payment being repaid by
Executive to the extent that such repayment results in a reduction in the Excise
Tax and/or in a federal, state or local income or employment tax deduction). In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder at the time of the computation of the Gross-Up Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest,
penalties or additions payable by Executive with respect to such excess) at the
time that the amount of such excess is finally determined. Executive and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Severance Benefits.


 
8

--------------------------------------------------------------------------------

 
(i) Notice of Termination. Termination of this Agreement by the Company or
termination of this Agreement by Executive shall be communicated by written
notice to the other Party hereto, specifically indicating the termination
provision relied upon.


(j) Property. Upon the termination of Executive’s employment under this
Agreement, for any reason, or at any time upon request from the Company,
Executive shall return all property of the Company, and all copies, excerpts or
summaries of such property in whatever form, that are in his possession, custody
or control.


7. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with the Company he has and will become familiar with the
Company’s and its affiliates’ trade secrets and with other confidential
information concerning The Company and its affiliates and that his services will
be of special, unique and extraordinary value to the Company and its affiliates.
Therefore, Executive agrees that:


(a) Noncompetition. During the Term and (i) in the case of termination by the
Company without Cause or resignation by Executive for Good Reason, for a period
of two years thereafter, or (ii) in the case of termination or resignation for
any other reason, for a period of one year thereafter (as applicable, the
“Noncompete Period”), Executive shall not, directly or indirectly, either alone
or in association with others, own, manage, operate, sell, control or
participate in the ownership, management, operation, sales or control of, be
involved with the development efforts of, serve as a technical advisor to,
license intellectual property to, provide services to or in any manner engage in
any business that is engaged in the development of Huperzine A or any of the
other compounds the Company is developing on the termination date; provided,
however, that Executive may own as a passive investor up to 5.0% of any class of
an issuer’s publicly traded securities.
 
(b) Nonsolicitation. During the Noncompete Period, Executive shall not, directly
or indirectly, alone or in association with others, (i) induce or attempt to
induce any employee of the Company or any of its affiliates to leave the employ
of the Company or such affiliate, or in any way interfere with the relationship
between the Company and any of its affiliates and any employee thereof;
(ii) hire any person who was an employee of the Company or any of its affiliates
within one year prior to the time such employee was hired by Executive;
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any of its affiliates to cease doing
business with the Company or such affiliate or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any of its affiliates; or (iv) acquire or attempt to acquire
an interest in any business which relates to any business of the Company or any
of its affiliates and with which the Company and any of its affiliates has
entered into substantive negotiations or has requested and received confidential
information relating to the acquisition of such business by the Company or any
of its affiliates in the two-year period immediately preceding the termination
of employment.


 
9

--------------------------------------------------------------------------------

 
(c) Enforcement. If, at the time of enforcement of this Section 7, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law.


(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 7 are in consideration of employment with the Company and the
additional good and valuable consideration as set forth in this Agreement.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company and
its affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement was discussed in good faith between the parties hereto and is
reasonable with respect to subject matter, time period and geographical area.
During the Term and the Noncompete Period, Executive agrees to provide the
Company (upon the Company’s reasonable request) with such information as may be
necessary to demonstrate Executive’s compliance with the terms and provisions of
this Agreement.


8. Confidential Information. 


(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data obtained by him during the course of his
performance under this Agreement concerning the business and affairs of the
Company and its affiliates are the property of the Company or such affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company’s or any of its affiliates’ business or industry of which
Executive becomes aware during the Term. Therefore, Executive agrees that he
will not disclose to any unauthorized person or use for his own account any of
such information, observations or data without the prior written consent of the
Board, unless, and then only to the extent that, the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions to act. Executive agrees to deliver to
the Company upon termination of employment, or at any other time the Company may
request in writing, any and all property belonging to the Company and its
affiliates in his possession or under his control including, but not limited to,
any memoranda, notes, plans, records, reports, documents, discs and other data
storage media (and any copies thereof).


(b) Ownership of Property. Executive expressly understands and agrees that any
and all right, title or interest he has or obtains in any documentation, trade
secrets, technical specifications, data, know-how, inventions, concepts, ideas,
techniques, innovations, discoveries, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, memoranda, marketing
plans, and all similar or related information (whether or not patentable)
conceived, devised, developed, contributed to, made, reduced to practice or
otherwise had or obtained by Executive (either solely or jointly with others)
during the Term that relate to the Company’s or any of its affiliates’ actual or
anticipated business, research and development, or existing or future products
or services, or that arise out of Executive’s employment with the Company or any
of its affiliates (including any of the foregoing that constitutes any
proprietary information or records) (“Work Product”) belong to the Company or
the respective affiliate, and Executive hereby assigns, and agrees to assign,
all of the above Work Product to the Company or to such affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns, and agrees to assign, to the Company
or the respective affiliate all of his right, title and interest in and to such
copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the Board and perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm the Company’s or the respective affiliate’s ownership therein (including
executing and delivering any assignments, consents, powers of attorney and other
instruments).


 
10

--------------------------------------------------------------------------------

 
(c) Third Party Information. Executive understands that the Company and its
affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
such affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the Term and thereafter, and
without in any way limiting the provisions of Section 8(a) above, Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel of the Company or its affiliates who need to
know such information in connection with their work for the Company or such
affiliates) or use, except in connection with his work for the Company or such
affiliates, Third Party Information without the prior written consent of the
Board.


(d) Use of Information of Prior Employers. During the Term, Executive will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other person to whom Executive has an
obligation of confidentiality, and will not bring onto the premises of the
Company or any of its affiliates any unpublished documents or any property
belonging to any former employer or any other person to whom Executive has an
obligation of confidentiality unless consented to in writing by the former
employer or person. Executive will use in the performance of his duties only
information which is (i)(x) common knowledge in the industry or (y) is otherwise
legally in the public domain; (ii) is otherwise provided or developed by the
Company or its affiliates; or (iii) in the case of materials, property or
information belonging to any former employer or other person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or person.


9. Arbitration. All disputes concerning the application, interpretation or
enforcement of this Agreement or otherwise arising out of the relationship
between Executive, and the Company, except for those arising under Section 7 or
8 of this Agreement, shall be resolved exclusively by final and binding
arbitration before a single arbitrator in accordance with the Employment Rules
of the American Arbitration Association then in effect. The arbitration shall be
held in New York, New York, and the arbitrator shall have the authority to
permit the parties to engage in reasonable pre-hearing discovery. In any
litigation or arbitration to enforce this Agreement, the prevailing party will
be awarded reasonable attorneys’ fees and costs. Each Party knowingly and
voluntarily waives its right to a trial by jury with respect to disputes that
are covered by this Section 9.


 
11

--------------------------------------------------------------------------------

 
10. Notices. Any notice provided for or required by this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the addresses indicated
below or to such other address as a Party may designate in writing to the other
Party:


If to the Company:
 
Neuro-Hitech, Inc.
One Penn Plaza, Suite 1503
New York, NY 10019
Attention: ____________


With a copy to:


Arent Fox LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036
Attention: Jeffrey E. Jordan, Esquire


If to Executive:
 
To his last known home address on file with the Company


11. No Waiver. The failure of either Party at any time to enforce any provision
of this Agreement or to exercise any remedy, option, right, power or privilege
provided for herein, or to require the performance by the other party of any of
the provisions hereof, shall in no way be deemed a waiver of such provision at
the same or at any prior or subsequent time.


12. Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws therein. Executive agrees to submit to personal
jurisdiction and venue in the State of New York.


13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not be deemed to affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. The court or arbitrator will modify any invalid or unenforceable
provision to make it valid and enforceable to the maximum extent permitted by
law.


14. Successors. This Agreement shall be binding upon the Company, its successors
and assigns, including any corporation or other business entity which may
acquire all or substantially all of the Company’ assets or business, or within
which the Company may be consolidated or merged, or any surviving corporation in
a merger involving the Company.


 
12

--------------------------------------------------------------------------------

 
15. Waiver or Modification of Agreement. No waiver or modification of this
Agreement shall be valid unless in writing and duly executed by both Parties.


16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which and together will constitute one and the same instrument.


17. Entire Agreement. This Agreement represents the entire agreement, and
supersedes all other agreements, discussions or understandings concerning the
subject matter.


[Signature Page Next]




 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.


NEURO-HITECH, INC.
 


By: /s/ Mark Auerbach  
Name: Mark Auerbach  
Its: Chairman of the Board        






EXECUTIVE

 
/s/ Gary Shearman                    
Gary Shearman


 
 

--------------------------------------------------------------------------------

 

APPENDIX 1
 
Terms of Stock Options
 

 
·
Executive will be issued a Stock Option Agreement pursuant to which Executive
will receive Stock Options as of August 22, 2007, which Stock Option Agreement
will be consistent with the terms and conditions set forth in this Appendix 1.
The aggregate number of shares of common stock for which the Stock Options
granted thereunder is exercisable is 800,000.




 
·
The exercise price of the shares of common stock of the Company covered by the
Stock Option Agreement, subject to adjustment as described immediately below,
shall be the fair market value on August 22, 2007.




 
·
In the event that the outstanding shares of stock subject to a Stock Option
Agreement are, from time to time, changed into or exchanged for a different
number or kind of shares of the Company or other securities of the Company by
reason of a merger, consolidation, recapitalization event, reclassification,
stock split, stock dividend, combination of shares, or otherwise, the Company’s
stock option plan administrator shall make an appropriate and equitable
adjustment in the number and kind of shares or other consideration as to which
the Executive’s Stock Option, or portions thereof then unexercised, shall be
exercisable and the exercise price therefore.




 
·
The Stock Options shall vest and become exercisable as to 240,000 shares on
August 27, 2007, and as to the remaining 560,000 shares in equal one-third (33
1/3%) increments on the first, second and third anniversaries of the first day
of the Term. All of the Stock Options will accelerate and immediately become
100% vested in the event of: (i) any Change of Control (as defined in Section 9
of the Agreement) or (ii) termination of Executive’s employment by the Company
without Cause or by the Executive for Good Reason.



 


 
 
 
 

--------------------------------------------------------------------------------

 